         8:20-mj-00544-MDN Doc # 9 Filed: 11/16/20 Page 1 of 1 - Page ID # 34


                                   UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA
                                                     8:20MJ544
                      Plaintiff,                     19-00406-01/19-W-CR-RK

       vs.

MEGAN ELIZABETH (LAWSON) JACKSON
                                                               Magistrate Judge Nelson
                      Defendant.


                                            RULE 5 ORDER

        An Indictment and Warrant (charging document) having been filed in the Western District of
Missouri, charging the above-named defendant with (Count 1) 21:841(a)(1),(b)(1)(A)&846, (Count 2)
18:1956(a)(1)(A)(i),(B)(i),(ii),&(h), and (Count 25) 21:841(a)(1),(b)(1)(A), and the defendant having
been arrested in the District of Nebraska, proceedings to commit defendant to another district were
held in accordance with Fed.R.Cr.P. Rule 5. The defendant had an initial appearance here in
accordance with Fed.R.Cr.P.5 and was informed of the provisions of Fed.R.Cr.P.20.

       Additionally, defendant

 ☒      Waived an identity hearing and admitted that he/she was the person named in the
        aforementioned charging document.

 ☒      The government did move for detention.

 ☒      Knowingly and voluntarily waived a detention hearing in this district and reserved
        his/her right to a detention hearing in the charging district.


       Accordingly, it is ordered that the defendant is held to answer in the prosecuting district.

☒       Defendant has been unable to obtain release under the Bail Reform Act of 1984, 18
        U.S.C. § 3141 et.seq. and the U.S. Marshal is commanded to take custody of the
        above named defendant and to transport the defendant with a certified copy of this
        order forthwith to the prosecuting district specified above and there deliver the
        defendant to the U.S. Marshal for that district or to some other officer authorized to
        receive the defendant, all proceedings required by Fed.R.Cr.P.40 having been
        completed.


       IT IS SO ORDERED.

       DATED: November 16, 2020.


                                                     s/ Michael D. Nelson
                                                     U.S. Magistrate Judge
